        Case: 3:21-cv-00187-MPM-RP Doc #: 2 Filed: 08/25/21 1 of 9 PageID #: 9



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

EQUAL EMPLOYMENT OPPORTUNITY                                                             PLAINTIFF
COMMISSION

V.                                                                                NO: 3:21CV187-M-P_

LABOR SOURCE, L.L.C. d/b/a WISE                                                        DEFENDANTS
STAFFING and WISE STAFFING GROUP



                                         CONSENT DECREE


        Plaintiff Equal Employment Opportunity Commission (EEOC or the Commission), an

agency of the United States government, instituted this action against Defendant Labor Source,

L.L.C. on August 23, 2021. The Commission is authorized by Congress to enforce federal laws

prohibiting employment discrimination. Title VII of the Civil Rights Act of 1964 (Title VII), 42

U.S.C. 2000e-2, as amended by the Pregnancy Discrimination Act of 1978, 42 U.S.C. §

2000e(k), represents one of the laws enforced by the Commission. Among other things, Title VII

prohibits employers from discriminating in employment and hiring based on sex and pregnancy.

        In the Complaint filed, the Commission alleged Defendant Labor Source violated Title

VII and the Pregnancy Discrimination Act by failing to hire Lafreeta Gaines Harwell because of

her sex, female and pregnancy. Labor Source denies these allegations.

        The Commission and Labor Source desire to avoid the costs, inconvenience and uncertainty

of litigation, to resolve amicably the disputes and controversies between the parties and have

determined that it is in their respective best interests to enter into this Decree.

        The Commission and Labor Source (the Parties) engaged in good faith negotiations and

now consent to entry of this Decree by this Court. The Parties stipulate the terms and conditions
       Case: 3:21-cv-00187-MPM-RP Doc #: 2 Filed: 08/25/21 2 of 9 PageID #: 10



of this Decree are fair and will serve the public interest in eradicating sex and pregnancy

discrimination.

       This Decree represents the final and complete agreement between the Parties regarding

the resolution of this civil action. The Parties have made no representations or inducements to

compromise this action other than those recited or referenced in this Decree. The Commission

and Labor Source stipulate the terms and conditions of this Decree serve to promote and

effectuate the purposes of Title VII and the Pregnancy Discrimination Act.

       After examining the terms of this Decree, and based on the pleadings, record, and

stipulations of the Parties, the Court hereby APPROVES the Decree and FINDS as follows:

                                         JURISDICTION

       The Court has jurisdiction over the Parties and the subject matter of this action.

                        SCOPE AND DURATION OF THIS DECREE

       1.      The duration of this Decree and all obligations shall remain effective two (2)

years from the date of its entry by the Court.

       2.      During the term of this Decree, the Court shall retain jurisdiction over this case

for purposes of compliance and any disputes that may arise.

                                      ISSUES RESOLVED

       3.      This Decree resolves all issues and claims arising from Lafreeta Gaines Harwell’s

Charge of Discrimination, EEOC Charge No. 490-2019-02265, filed against Labor Source,

L.L.C. d/b/a Wise Staffing.

                                     INJUNCTIVE RELIEF

       4.      Labor Source, its officers, agents, successors and all persons acting on its behalf,

are enjoined from refusing to hire women/applicants because of pregnancy.


                                                                                                 2
       Case: 3:21-cv-00187-MPM-RP Doc #: 2 Filed: 08/25/21 3 of 9 PageID #: 11



                           ANTI-DISCRIMINATION TRAINING

       5.      Within one hundred fifty (150) business days of the entry of this Decree, and

every year thereafter for the duration of this Decree, Labor Source shall provide two hours of

discrimination training to all employees, including managers and human resources personnel on

federal laws prohibiting discrimination in employment. The training shall cover Labor Source’s

obligations under federal anti-discrimination laws. This includes training on the subject of

gender, sex, and pregnancy discrimination under Title VII and the Pregnancy Discrimination

Act. Labor Source shall provide such training to all future employees hired or promoted into the

same or similar positions within ninety (90) calendar days from the date of their hire or

promotion.

     6.        Labor Source shall pay for all trainings and shall present live in-person or virtual

training. During the training, Labor Source shall maintain a roster of the attendees, the trainer,

and how long the training lasted. All hiring employees involving in hiring decisions shall

complete a quiz containing no less than fifteen (15) multiple choice questions drafted by the

trainer or person designated by Labor Source subject to the Commission’s approval. This

Consent Decree sets the pass rate at ninety percent (90%) or better for those employees involving

in making hiring decisions. Labor Source shall require those employees, whose scores fall below

90%, to retake the quiz until the employee attains a passing score.

                                    MONETARY RELIEF

       7.      Labor Source shall pay Lafreeta Gaines Harwell a total of $40,000 in monetary

relief. Labor Source shall issue a check for each payment to Ms. Harwell at the address provided

by the Commission. Backpay damages in the amount of $7,217.55 shall be subject to ordinary

withholding. Labor Source shall not withhold taxes from the remaining non-pecuniary


                                                                                                 3
       Case: 3:21-cv-00187-MPM-RP Doc #: 2 Filed: 08/25/21 4 of 9 PageID #: 12



compensatory damages totaling $32,782.45. Labor Source shall pay the monetary amount over

four months in the following manner:

       a.      Labor Source shall make the first payment of $15,000 within seven days of the

entry of this Decree by issuing a check in the name of Lafreeta Gaines Harwell. This payment

represents a portion of non-pecuniary compensatory damages of which Labor Source shall not

withhold taxes.

       b.      Labor Source shall make the second payment of $10,000 within forty (40) days of

the entry of this Decree by issuing a check in the name of Lafreeta Gaines Harwell. This

payment represents a portion of non-pecuniary compensatory damages of which Labor Source

shall not withhold taxes.

       c.      Labor Source shall make the third payment of $7,782.45 within seventy (70) days

of the entry of this Decree by issuing a check in the name of Lafreeta Gaines Harwell. This

payment represents a portion of non-pecuniary compensatory damages of which Labor Source

shall not withhold taxes.

       d.      Labor Source shall make the fourth payment of $7,217.55 within (100) days of

the entry of this Decree by issuing a check in the name of Lafreeta Gaines Harwell. This

payment represents backpay damages, subject to ordinary withholding.

       8.      The total payments of $40,000 to Ms. Harwell represents full and final settlement

of the Commission’s monetary claims against Labor Source in this case.

       9.      Labor Source will issue to Ms. Harwell an IRS Form W-2 for the 2021 tax

year relating to the $7,217.55 backpay damages payment made.

       10.        Labor Source will issue to Ms. Harwell an IRS Form 1099 for the 2021 tax

year related to the $32,782.45 non-pecuniary compensatory damages.


                                                                                              4
      Case: 3:21-cv-00187-MPM-RP Doc #: 2 Filed: 08/25/21 5 of 9 PageID #: 13



       11.     When Labor Source issues each payment to Ms. Harwell, Labor Source shall

certify contemporaneously to the Commission, at the email address below, that it made the

payments.

                                              REPORTING

       12.     For the duration of this Decree, Labor Source shall provide two reports to the

Commission relating to the training conducted in paragraphs 5 and 6 as follows.

       a.      Labor Source shall submit the first report within one year of entry of the Decree;

       b.      Labor Source shall submit the second report within 23 months after entry of the

               Decree;

       c.      The Reports will consist of:

        i.     the training materials;

       ii.     the identity of the trainer;

       iii.    the dates of the training;

       iv.     a roster of attendees;

       v.      copies of the exams;

       vi.     pass and failure scores of hiring officials;

       vii.    complaints of alleged pregnancy discrimination made to Labor Source; and

       viii.   Labor Source’s response to the complaints of alleged pregnancy discrimination.

                            MONITORING AND ENFORCEMENT

       13.     The Commission may monitor Labor Source’s compliance with this Decree by

providing 14-days’ notice by:

       a.      examining documents or other records required to be made or kept by this Decree;

       b.      interviewing employees and management at Labor Source concerning the


                                                                                                    5
       Case: 3:21-cv-00187-MPM-RP Doc #: 2 Filed: 08/25/21 6 of 9 PageID #: 14



        requirements of and compliance with this Decree as long as Labor Source’s counsel is

        afforded a right to counsel with respect to interviews of its management/supervisory

        employees;

        c.         inspecting Labor Source; and

        d.         requiring Labor Source to submit written reports concerning its compliance.

        14.        If the Commission, at its sole discretion, finds Labor Source has failed to comply

with the Decree, the Commission shall provide Labor Source notice of the failure through their

attorney of record set out in paragraph twenty (20), and allow it a period of 15-business days

from receipt of the notice to comply. If after the 15-business day period has expired, Labor

Source has failed to comply, the Commission may then petition this Court for relief. The relief

may include further permanent or temporary injunctions, monetary relief, costs, and/or penalties

for contempt of court.

                             NOTIFICATION OF SUCCESSORS

        15.        For the duration of this Decree, prior to any sale, merger, or consolidation of the

company, Labor Source shall provide written notice and a copy of this Decree to any successors,

assigns, subsidiaries, affiliates, or any other corporation or entity that acquires, merges or

consolidates. Any surviving entities that exist upon completion of the acquisition, merger or

consolidation shall remain fully liable for compliance with this Decree.

        16.        Labor Source shall provide notice to the Commission 45 days prior to any

assignment, succession, acquisition, merger, or consolidation.

                                      COSTS AND EXPENSES

        17.        The Parties shall bear their own costs, attorney fees, and expenses arising from

this litigation.


                                                                                                    6
       Case: 3:21-cv-00187-MPM-RP Doc #: 2 Filed: 08/25/21 7 of 9 PageID #: 15



                                       NOTICE POSTERS

        18.     Labor Source shall post, for the duration of this Decree, the Notice to Employees

attached as Appendix A.

        19.     Labor Source shall post the Notice in a conspicuous location in any non-public

area of Labor Source’s facilities.

                         NOTICES AND OTHER COMMUNICATION

        20.     All notices, certifications, reports, or other communications that this Decree

requires the parties to exchange shall be in writing and transmitted as follows:

        a.      To the Commission, via electronic mail to:

                EEOC-MEDO-decree-monitoring@eeoc.gov.

        b.      To Labor Source via [electronic] mail to:

                JBrady@huielaw.com

        21.     Any party may change the contact information by written notice to the other

parties setting forth the new information.

                               MISCELLANEOUS PROVISIONS

        22.     This Decree becomes effective immediately upon entry by the Court and remains

in effect for two (2) years.

        23.     If the Court finds any provision of this Decree unlawful, the Court will sever only

such provision and the remainder of the Decree will remain in full force and effect.

 IT IS SO ORDERED this 25th day of August, 2021.


                                              /s/ Michael P. Mills____________________
                                              UNITED STATES DISTRICT JUDGE
                                              NORTHERN DISTRICT OF MISSISSIPPI


                                                                                                    7
       Case: 3:21-cv-00187-MPM-RP Doc #: 2 Filed: 08/25/21 8 of 9 PageID #: 16



APPROVED FOR ENTRY BY THE PARTIES:

Counsel for Plaintiff                        Counsel for Defendant
                                             s/Gordon James Brady, III______
GWENDOLYN YOUNG REAMS                        GORDON JAMES BRADY, III
Acting General Counsel                       Huie, Fernambucq & Stewart, LLP
                                             2801 Hwy 280 South, Suite 200
                                             Birmingham, AL 35223
                                             (205) 297-8879
_______________________
FAYE A. WILLIAMS
Regional Attorney


EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION
1407 Union Avenue, Ste 900
Memphis, TN 38104
faye.williams@eeoc.gov
(901) 685-4609




                                                                                 8
      Case: 3:21-cv-00187-MPM-RP Doc #: 2 Filed: 08/25/21 9 of 9 PageID #: 17



                                   ATTACHMENT A


                                         NOTICE

       1.     Labor Source posts this Notice pursuant to a Consent Decree entered by the U.S.
              District Court for the Northern District of Mississippi in EEOC v. Labor Source,
              L.L.C., Civil Action No. 3:21-CV-00187 MPM-RP (N.D. Miss.). Labor Source
              denies the allegation.

       2.     Federal law prohibits sex discrimination in the workplace. This includes, but is
              not limited to, failing to hire an individual because of their sex or pregnancy.

       3.     Labor Source SHALL NOT engage in any acts or practices made unlawful under
              Title VII of the Civil Rights of 1964, as amended.

       4.     Labor Source shall support and comply with such Federal law in all respects and
              shall not take any action against employees because they have exercised their
              rights under the law by filing charges with the Equal Employment Opportunity
              Commission and/or testifying, assisting, or participating in any manner in any
              investigation, proceeding, or hearing under Title VII of the Civil Rights of 1964,
              as amended.

If you believe you have been discriminated against in violation of federal law, you have the
right to seek assistance from the Equal Employment Opportunity Commission by calling 1-
800-669-4000 or visiting its website at www.eeoc.gov.

 THIS IS AN OFFICIAL NOTICE AND MUST NOT BE DEFACED BY ANYONE

This Notice must remain posted for two (2) years from the date of the entry of the Consent
Decree set forth below and must not be altered, defaced or covered by any other material.




25 August, 2021
Consent Decree entered




                                                                                               9
